Case 2:19-cv-02588-CJC-JEM Document 21 Filed 05/30/19 Page 1 of 15 Page ID #:66




   1      CENTER FOR DISABILITY ACCESS
          Chris Carson, Esq., SBN 280048
   2      Raymond Ballister Jr., Esq., SBN 111282
          Phyl Grace, Esq., SBN 171771
   3      Dennis Price, SBN 279082
          Mail: PO Box 262490
   4      San Diego, CA 92196-2490
          Delivery: 9845 Erma Road, Suite 300
   5      San Diego, CA 92131
          (858) 375-7385; (888) 422-5191 fax
   6      phylg@potterhandy.com
   7      Attorneys for Plaintiff Rafael Arroyo, Jr.
   8
   9      Douglas A. Gravelle (SBN 166110)
          Hinson Gravelle & Adair LLP
  10      28470 Avenue Stanford, Suite 350
          Valencia, CA 91355
  11      Telephone: (661) 294-0116
          Facsimile: (661) 294-0134
  12      gravelle@hinsongravelle.com
          Attorneys for Defendants
  13      Attorney for Defendants Best California Gas, Ltd.,
  14      Platinum Springs, LLC and Horizon Investment
          Group, Inc.
  15
  16                              UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
  17
  18
          Rafael Arroyo, Jr.,
  19                                                   Case No. 2:19-cv-02588-CJC-KS
                    Plaintiff,
  20
             v.
  21                                                   Joint Rule 26(f) Report
          Best California Gas, LTD, a
  22      California Limited Partnership;
          Platinum Springs, LLC, a California
  23      Limited Liability Company;                   Honorable Judge Cormac J.
          Horizon Investment Group, Inc.,              Carney
  24      a Nevada Corporation; and Does 1-10,
  25                Defendants
  26
  27
  28




                                               1

       Joint Report of Counsel                                       2:19-cv-02588-CJC-KS
Case 2:19-cv-02588-CJC-JEM Document 21 Filed 05/30/19 Page 2 of 15 Page ID #:67




   1            Pursuant to Rule 26 of the Federal Rules of Civil Procedure, the parties
   2   hereby submit the following proposed Joint Report.
   3
   4       a)       Statement of the Case
   5                Plaintiff: Rafael Arroyo, Jr. is a paraplegic who cannot walk and who
   6       uses a wheelchair for mobility. Defendants Best California Gas, LTD and
   7       Platinum Springs, LLC own the real property located at or about 10808
   8       Lakewood Blvd., Downey, California. Defendant Horizon Investment
   9       Group, Inc. owns Arco (“Gas Station”) located at or about 10808
  10       Lakewood Blvd., Downey, California.
  11                On the date of the plaintiff’s visit, the defendants did not provide
  12       accessible paths of travel in conformance with the ADA Standards. There
  13       was no safe wheelchair accessible route of travel from the boundary of the
  14       site to the entrance of the Gas Station store.
  15                The defendant’s failure to provide for accessible path of travel at the
  16       Gas Station is discriminatory against the plaintiff. Defendant violates
  17       plaintiff’s rights under the American with Disabilities Act and the Unruh
  18       Civil Rights Act, and therefore, he seeks injunctive relief and the statutory
  19       minimum damages award.
  20                Defendants: Plaintiff is correct that Best California Gas, Ltd. (“Best
  21       California Gas”) holds a fee interest in the real property commonly known
  22       as 10808 Lakewood Blvd., Downey, California (“Property”). However,
  23       contrary to Plaintiff’s claim above, Platinum Springs, LLC (“Platinum
  24       Springs”) does not hold any fee interest in the Property (nor does it lease or
  25       operate the Property). Furthermore, and also contrary to Plaintiff’s claim
  26       above, Horizon Investment Group, Inc. (“Horizon Investment Group”)
  27       does not own the ARCO-branded service station at the Property; rather, it
  28       operates the same.



                                                 2

       Joint Report of Counsel                                           2:19-cv-02588-CJC-KS
Case 2:19-cv-02588-CJC-JEM Document 21 Filed 05/30/19 Page 3 of 15 Page ID #:68




   1                This case is a repeat of a prior case ADA that Plaintiff’s counsel
   2       (Center for Disability Access) filed against these same three defendants
   3       last year in this Court in the case entitled Luis Villegas v. Best California Gas,
   4       Ltd., Platinum Springs, LLC and Horizon Investment Group, Inc., Case
   5       #2:18-cv-01777-AFM (the “Prior Case”), in which the undersigned also
   6       represented all the defendants. In the Prior Case, plaintiff Luis Villegas
   7       alleged there were several ADA barriers at the Property, including an
   8       alleged lack of an accessible path of travel from the sidewalk (just as
   9       Plaintiff Rafael Arroyo now alleges in this case). The Prior Case settled, and
  10       while the parties’ duties and obligations under that settlement are
  11       confidential, there is nothing confidential about the fact that the
  12       defendants were not required to make any modifications to the Property in
  13       response to Mr. Villegas’ allegation in the Prior Case that the path of travel
  14       from the sidewalk was not accessible (presumably because Mr. Villegas
  15       realized that claim was without merit). So now Mr. Villegas’ same law firm
  16       (Center for Disability Access) has refiled this case in the same Court against
  17       the same defendants regarding the same path of travel issue at the same
  18       location, the only difference is they are now using Mr. Arroyo as their
  19       plaintiff. According to PACER, Mr. Arroyo is the plaintiff in 91 open and
  20       pending case in the Central District alone.
  21                As for the allegation that the Property lacks an accessible path of
  22       travel from the sidewalk, such allegation is without merit.               As the
  23       undersigned advised Plaintiff’s counsel (Center for Disability Access) in
  24       the Prior Case several times, there is an accessible route (defined in the
  25       ADA as being a “continuous, unobstructed path”) from the sidewalk along
  26       Imperial Highway to the entrance to the convenience store at the Property.
  27       “Accessible route” does not mean, nor require, the path actually be marked
  28       with “cross-hatching” or the like. Here, there is an area that is




                                                 3

       Joint Report of Counsel                                            2:19-cv-02588-CJC-KS
Case 2:19-cv-02588-CJC-JEM Document 21 Filed 05/30/19 Page 4 of 15 Page ID #:69




   1       approximately 64 inches wide near the driveway along Imperial Highway
   2       that provides unobstructed access from the sidewalk (near the bus stop)
   3       onto the Property. After using this 64 inch-wide area to enter onto the
   4       Property from the sidewalk, a disabled patron would then use his/her
   5       wheelchair to proceed in a straight line to the ramp to the convenience store
   6       at the Property. It is true that wheelchair users would be proceeding behind
   7       cars parked in the stalls once on the Property, but there is no ADA
   8       regulation or standard that prohibits the same.
   9
  10       b)       Subject Matter Jurisdiction

  11                This Court has subject matter jurisdiction over this action pursuant
  12       to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for alleged violations of the
  13       Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12101, et seq.
  14                This Court has the authority to exercise supplemental jurisdiction
  15       over the claims brought under the California Unruh Civil Rights Act
  16       pursuant to 28 U.S.C. § 1367(a) as the claims arise from the same incident.
  17       Defendants urge the Court to not exercise this supplemental jurisdiction
  18       for the reasons set forth above in section (a) and set forth below in section
  19       (r).
  20                Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
  21       founded on the fact that the Property which is the subject of this action is
  22       located in this district and that Plaintiff's cause of action arose in this
  23       district.
  24
  25       c)       Legal Issues
  26
                    Plaintiff: The principal legal issues are: (1) whether the defendants
  27
           are responsible under the law to remove barriers; (2) whether the plaintiff
  28
           has standing to seek either damages or injunctive relief; (3) whether the



                                                  4

       Joint Report of Counsel                                         2:19-cv-02588-CJC-KS
Case 2:19-cv-02588-CJC-JEM Document 21 Filed 05/30/19 Page 5 of 15 Page ID #:70




   1        barriers are readily achievable to remove; and (4) the nature and extent of
   2        damages, if any.
   3                Defendants: The key legal issues include: (1) whether there was an
   4        accessibility barrier as alleged in the Complaint, and (2) if there was an
   5        accessibility barrier as alleged in the Complaint, whether Plaintiff is
   6        entitled to statutory damages based upon Plaintiff’s state law claim
   7        regarding the same (which requires Plaintiff to establish he suffered
   8        “difficulty, discomfort or embarrassment” because of any such
   9        accessibility barrier).
  10
  11        d)      Parties and Non-Party Witnesses
  12
                    Plaintiff: Other than the plaintiff himself, the only “witness” would
  13
            be Evens Louis, investigator for plaintiff’s counsel who took photographs
  14
            of the subject property following complaint from the plaintiff and as part of
  15
            the prefiling process. The only documents that the plaintiff has would be
  16
            photographs taken by Evens Louis.
  17
                    Defendants: Defendants’ expected witnesses include Plaintiff,
  18
            persons that can authenticate photographs of and/or otherwise testify
  19
            about the nature of the alleged accessibility barrier at the Property, and
  20
            Defendants’ expert(s). Potential evidence includes photographs and plans
  21
            of the Property. Defendants have previously filed Notices of Interested
  22
            Parties (Docket #12 and #20) identifying the named parties in this action,
  23
            as well as Tesoro Refining & Marketing Company LLC, as interested
  24
            parties.
  25
  26
       //
  27
       //
  28




                                                 5

       Joint Report of Counsel                                         2:19-cv-02588-CJC-KS
Case 2:19-cv-02588-CJC-JEM Document 21 Filed 05/30/19 Page 6 of 15 Page ID #:71




   1        e)      Damages
   2                Plaintiff claims injunctive relief, attorney fees and damages under
   3        the Unruh Civil Rights Act which damages provide for actual damages and
   4        a statutory minimum of $4,000 per offense.
   5
   6        f)      Insurance
   7
                    No insurance coverage at issue.
   8
   9
            g)      Motions
  10
  11                Plaintiff: does not believe it likely that he will seek to add other

  12        parties or seek transfer of venue. Plaintiff intends to conduct an expert led

  13        site inspection to identify each barrier that would affect his type of

  14        disability and, then, amend the complaint to ensure that the ADA claim

  15        reflects his intention to have all unlawful barrier removed or remediated.

  16        This is the two-step process permitted and required by Doran v. 7-Eleven

  17        Inc., (9th Cir. 2008) 524 F.3d 1034 and Chapman v. Pier 1 Imports (US)

  18        Inc., 631 F.3d 939 (9th Cir. 2011).

  19                Defendants: Defendants do not agree with Plaintiff’s interpretation

  20        of Doran and Chapman. Defendants may file a Motion for Summary

  21        Judgment.

  22
  23        h)      Manual for Complex Litigation

  24                This case is not complex. There is no need for reference to the
  25        procedures set forth in the Manual for Complex Litigation.
  26
  27
       //
  28




                                                6

       Joint Report of Counsel                                         2:19-cv-02588-CJC-KS
Case 2:19-cv-02588-CJC-JEM Document 21 Filed 05/30/19 Page 7 of 15 Page ID #:72




   1       i)       Status of Discovery
   2                Plaintiff: intends to propound a set of Interrogatories, Requests for
   3       Admission and Requests for Production of Documents; to take the
   4       deposition of the Defendants and to conduct an expert site inspection.
   5                Defendants: Defendants intend to seek, via written discovery and
   6       depositions, discovery regarding Plaintiff, Plaintiff’s visit(s) to the
   7       Property, Plaintiff’s reason for visiting the Property, Plaintiff’s
   8       communications with plaintiff Luis Villegas regarding the Prior Case, as
   9       well as all other issues relevant to their defense.
  10
  11
           j)       Discovery Plan
  12
  13
                        1. Disclosures

  14
                The Parties do not seek any changes to the form or requirements for

  15
           initial disclosures. The Parties consent to exchange initial disclosures by

  16
           May 30, 2019.

  17
  18
                        2. Discovery Subjects

  19
                Plaintiff intends to seek discovery related to: (1) the ownership and

  20
           operation of the business; (2) lack of accessible path of travel at the Gas

  21
           Station; (3) changes or modifications to the property; (4) the feasibility of

  22
           providing access to persons with disabilities.

  23
                Defendants: Defendants intend to seek, via written discovery and

  24
           depositions, discovery regarding Plaintiff, Plaintiff’s visit(s) to the

  25
           Property, Plaintiff’s reason for visiting the Property, Plaintiff’s

  26
           communications with plaintiff Luis Villegas regarding the Prior Case, as

  27
           well as all other issues relevant to their defense.

  28




                                                 7

       Joint Report of Counsel                                         2:19-cv-02588-CJC-KS
Case 2:19-cv-02588-CJC-JEM Document 21 Filed 05/30/19 Page 8 of 15 Page ID #:73




   1                    3. Changes in Limitations on Discovery
   2            Plaintiff: requests that rule FRCP 33(a)(1) limits be increased to 45 for
   3       both parties. Plaintiff otherwise requests no deviation from the Federal and
   4       Local Rules.
   5            Defendants: Typically, the undersigned does not oppose this request by
   6       Plaintiff’s counsel (Center for Disability Access). Here, however, these
   7       same defendants already provided plenty of discovery responses to the
   8       Center for Disability Access in the Prior Case. For that reason, the Court
   9       should not increase the limits on discovery in this case.
  10
  11       k)       Non-Expert Discovery
  12
                    Plaintiff: proposes a final discovery completion date for non-expert
  13
           discovery of April 13, 2020.
  14
                    Defendants: To ensure orderly case management, Defendants
  15
           believe the non-expert discovery cut-off should be before the disclosure of
  16
           expert witnesses.      Hence, Defendants propose an earlier non-expert
  17
           discovery cut-off of March 2, 2020, which is 3 weeks before the proposed
  18
           deadline for the initial disclosure of Expert Witnesses.
  19
  20
           l)       Expert Discovery
  21
  22                Plaintiff: proposes Initial disclosure of Expert Witnesses date of
  23       March 23, 2020, and a Rebuttal Disclosure of Expert Witnesses and Report
  24       of April 20, 2020. The date of completion of expert witness depositions is
  25       proposed to be May 4, 2020. The date for Expert cut-off is proposed to be
  26       May 4, 2020.
  27                Defendants: Defendants do not oppose the proposed March 23, and
  28       April 20 dates for initial and rebuttal expert disclosures (nor do Defendants




                                                8

       Joint Report of Counsel                                         2:19-cv-02588-CJC-KS
Case 2:19-cv-02588-CJC-JEM Document 21 Filed 05/30/19 Page 9 of 15 Page ID #:74




   1       oppose the proposed date of May 4, 2020 for completing expert
   2       depositions). However, Defendants believe the expert cut-off (which
   3       Defendants presume includes the deadline for hearing discovery motions
   4       regarding experts) should be eight (8) weeks (here, June 15, 2020) after the
   5       deadline for the disclosure of expert rebuttal witnesses (here, April 20,
   6       2020). A June 15, 2020 deadline for hearing motions regarding experts is
   7       still sufficiently in advance of the proposed July 28, 2020 trial date, and is
   8       necessary given the need to meet and confer before preparing and filing an
   9       expert discovery motion (which requires at least 18 days under Local Rule
  10       37), plus the additional 21 days required to notice an expert discovery
  11       motion, plus the fact the parties should have at least 14 days after the
  12       disclosure of rebuttal expert witnesses to depose rebuttal expert witnesses.
  13
  14       m)       Dispositive Motions
  15
                    Plaintiff: anticipates filing a motion for partial summary judgment
  16
           on the issue of duty and liability under the ADA and the Unruh Civil Rights
  17
           Act. This will happen after the necessary depositions are taken in this case.
  18
                    Defendants: Defendants may file a Motion for Summary Judgment.
  19
  20
           n)       Settlement
  21
  22                The parties believe that L.R. 16-15.4, Settlement Procedure
  23       Number 2—settlement proceedings before an attorney selected from the
  24       Attorney Settlement Officer Panel—should be utilized in this case.
  25
  26       o)       Trial Estimate
  27
                    Plaintiff: anticipates a 2-3 day bench trial.
  28




                                                  9

       Joint Report of Counsel                                        2:19-cv-02588-CJC-KS
Case 2:19-cv-02588-CJC-JEM Document 21 Filed 05/30/19 Page 10 of 15 Page ID #:75




   1                 Defendants: Based upon the alleged barrier presently and
   2        specifically pled in the Complaint, Defendants concur with this time
   3        estimate. Defendants estimate calling 3-4 witnesses.
   4
   5        p)       Trial Counsel
   6                 Trial counsel for the Plaintiff is Dennis Price.
   7                 Trial counsel for Defendant is Douglas Gravelle.
   8
   9        q)       Independent Expert or Master
  10
                     This is not a case where the Court should consider appointing a
  11
            master pursuant to Rule 53 or an independent scientific expert.
  12
  13
            r)       Other Issues
  14
  15                 Plaintiff: There are no other issues affecting the status or

  16        management of the case and the parties have no proposals concerning

  17        severance, bifurcation or other ordering of proof.

  18                 Defendants: The undersigned counsel has significant concerns

  19        about how Plaintiff’s counsel (Center for Disability Access) manages cases.

  20        This concern stems from the undersigned’s handling of many cases filed by

  21        Center for Disability Access over the years. In essence, the Center for

  22        Disability Access “silos” each attorney to do very discrete, similar tasks

  23        over hundreds and hundreds of cases. For example, one attorney handles

  24        Rule 26 telephone conference, another attorney handles Court

  25        appearances, another attorney handles depositions, another attorney

  26        handles discovery responses, another attorney handles discovery disputes,

  27        another attorney handles mediations, and another attorney handles pre-

  28        trial preparation. In these relatively simple ADA cases, it is not uncommon




                                                  10

        Joint Report of Counsel                                         2:19-cv-02588-CJC-KS
Case 2:19-cv-02588-CJC-JEM Document 21 Filed 05/30/19 Page 11 of 15 Page ID #:76




   1        to deal with six (6) different attorneys at the Center for Disability Access
   2        over the course of the case (the undersigned dealt with at least five (5)
   3        different attorneys at the Center for Disability Access in the Prior Case).
   4        The problem with this “silo” approach is that it makes settlement any time
   5        before the eve of trial very difficult because no one attorney at the Center
   6        for Disability Access “owns” the case or goes home at night thinking about
   7        how to resolve the case. Rather, each just does his or her little part in the
   8        big assembly line with little concern about resolution. The Center for
   9        Disability Access may claim that Phyl Grace handles all settlements. But
  10        Ms. Grace, according to the most current PACER search, currently has 711
  11        open cases (in just the Central District alone), so she realistically cannot
  12        devote the time that is necessary to settlement. Another problem with this
  13        “silo” approach is that it creates a constant stream of errors and
  14        miscommunications by the Center for Disability Access. For example, in
  15        this case already, the Center for Disability Access filed a Request for Entry
  16        of Default against Platinum Springs (Docket #13) even though Platinum
  17        Springs had already timely filed an Answer (Docket #11). The solution?
  18        The Court should require Center for Disability Access to designate one lead
  19        attorney and one backup attorney to handle ALL matters in this case
  20        (including       discovery,    court   appearances,   settlement   discussions,
  21        mediations, pre-trial preparation, trial, etc.). The undersigned counsel for
  22        the defendants handles all such matters in this case for the three
  23        defendants, with one partner on backup in case of a sickness, scheduling
  24        conflict, etc.        There is no reason why Plaintiff’s counsel (Center for
  25        Disability Access) cannot do the same.
  26                 Plaintiff’s Response: Plaintiff's counsel takes issue with the
  27        misrepresentation by Defendant of the delegation system utilized by its law
  28        firm. This court, as our federal courts across the state are aware, Center for




                                                    11

        Joint Report of Counsel                                          2:19-cv-02588-CJC-KS
Case 2:19-cv-02588-CJC-JEM Document 21 Filed 05/30/19 Page 12 of 15 Page ID #:77




   1        Disability Access settles numerous cases at all stages of the case, not "on
   2        the eve of trial" as Defendant suggests. This is a peculiarity for matters
   3        handled by Mr. Gravelle due to his litigation style. However, despite the
   4        inaccuracies and exaggerations employed by Defendant, the entire
   5        discussion is misplaced, as it is settled law that the Defendant and the
   6        Court "“may not attempt to impose its own judgment regarding the best
   7        way to operate a law firm.” Moreno v. City of Sacramento (9th Cir. 2008)
   8        534 F.3d 1106, 1114-15. Should this matter continue through to a request
   9        for attorney's fees, Defendant will have the ability to critique the
  10        reasonability of any request, however Plaintiff and his counsel controls the
  11        staffing decisions on his case.
  12
  13        s)       Patent Cases
  14                 N/A
  15
  16        t)       Do the parties wish to have a Magistrate Judge preside?
  17
                     Plaintiff: Plaintiff does not consent to have a Magistrate Judge
  18
            preside over this case at this time.
  19
                     Defendants: Defendants have no objection to a Magistrate Judge
  20
            presiding over the case.
  21
  22
  23
  24
  25
  26
  27
  28




                                                   12

        Joint Report of Counsel                                       2:19-cv-02588-CJC-KS
Case 2:19-cv-02588-CJC-JEM Document 21 Filed 05/30/19 Page 13 of 15 Page ID #:78




   1
   2    Dated: May 30, 2019               CENTER FOR DISABILITY ACCESS
   3
   4
   5
                                          By: /s/Dennis Price
   6
                                          Dennis Price
   7                                      Attorney for Plaintiff Rafael Arroyo, Jr.
   8
   9
  10    Dated: May 30, 2019               HINSON GRAVELLE & ADAIR LLP
  11
  12
  13                                      By: /s/Douglas A. Gravelle
  14                                      Douglas A. Gravelle
                                          Attorney    for    Defendants      Best
  15                                      California Gas, Ltd., Platinum Springs,
                                          LLC and Horizon Investment Group,
  16                                      Inc.
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28




                                         13

        Joint Report of Counsel                                 2:19-cv-02588-CJC-KS
Case 2:19-cv-02588-CJC-JEM Document 21 Filed 05/30/19 Page 14 of 15 Page ID #:79




   1                              SIGNATURE ATTESTATION
   2
   3    Pursuant to Civil L.R 5-4.3.4(a)(2)(i), I hereby attest that all other signatories
   4    listed, and on whose behalf the filing is submitted, concur in this document’s
   5    content and have authorized the filing of this document with the use of their
   6    electronic signature.
   7
   8
   9
        Dated: May 30, 2019                      CENTER FOR DISABILITY ACCESS
  10
  11
  12
                                                By: /s/Dennis Price
  13                                            Dennis Price
  14                                            Attorney for Plaintiff
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28




                                               14

        Joint Report of Counsel                                          2:19-cv-02588-CJC-KS
Case 2:19-cv-02588-CJC-JEM Document 21 Filed 05/30/19 Page 15 of 15 Page ID #:80




   1                                    EXHIBIT A
   2             PROPOSED SCHEDULE OF PRETRIAL & TRIAL DATES
   3
   4     Matter                         Weeks          Plaintiff      Defendants
                                        Before         Requests       Request (if
   5
                                        Trial                         different
   6                                                                  than
   7                                                                  Plaintiff’s
   8                                                                  Request)
         Last Day for Hearing on        25             2/3/2020       30 days after
   9
         Motion to Add Parties and                                    Scheduling
  10
         Amend Pleadings (Monday                                      Order issued
  11     at 10:00 a.m.)
  12     Non-Expert Discovery Cut-      15             4/13/2020      3/2/2020
  13     Off
         Expert Discovery Cut-Off       12             5/4/2020       6/15/2020
  14
         Last Day to Conduct            10             5/18/2020
  15     Settlement Proceedings
  16     Last Day for Law and Motion    8              6/1/2020
  17     Hearings
  18     Final Pretrial Conference      2              7/13/2020
         (Monday at 1:30 p.m.)
  19
         Last Day for Filing Proposed   1              7/20/2020
  20     Findings of Facts and
  21     Conclusions of Law (if court
  22     trial)
         Exhibit Conference             Friday         7/24/2020
  23
         (Friday at 3:00 p.m.)          before Trial
  24
         Trial                                         7/28/2020
  25     (Tuesday at 9:00 a.m.)
  26
  27
  28




                                             15

        Joint Report of Counsel                                    2:19-cv-02588-CJC-KS
